Exhibit 10.40

SUBSCRIPTION AGREEMENT

This subscription agreement (this “Subscription Agreement”) is dated April 5,
2010, by and between the investor identified on the signature page hereto
(“Investor”), and eDiets.com, Inc., a Delaware corporation (the “Company”),
whereby the parties agree as follows:

1. Subscription.

 

  a) Investor agrees to buy and the Company agrees to sell and issue to Investor
such number of shares of the Company’s common stock, $0.001 par value per share
(the “Common Stock”), set forth on the signature page hereto (the “Shares”) for
the purchase price set forth on the signature page hereto (the “Purchase
Price”).

 

  b) The Shares have been registered on a Form S-3, File No. 333-165445, which
registration statement (the “Registration Statement”) has been declared
effective by the Securities and Exchange Commission, has remained effective
since such date and is effective on the date hereof. A final prospectus will be
delivered as required by law.

 

  c) On April 9, 2010 (the “Closing Date”), subject to the satisfaction or
waiver of all of the closing conditions set forth in the Placement Agency
Agreement (the “Placement Agreement”) dated April 5, 2010 by and between the
Company and Roth Capital Partners, LLC (“Roth”), (a) the Investor shall pay the
aggregate Purchase Price for the Shares by delivery of immediately available
funds to such Investor’s executing broker’s delivery versus payment account
established at Roth, (b) the Company will deliver, or cause to be delivered, to
Roth the Shares by authorizing the release of the Shares to Roth’s clearing firm
via DWAC delivery prior to the release of the federal funds wire to the Company
for payment of such Shares, (c) Roth will deliver, or cause to be delivered, to
the Investor, such Investor’s Shares in accordance with the instructions
provided by such Investor on its executing broker’s account versus payment for
such Shares and (d) Roth will deliver, or cause to be delivered, to the Company,
the aggregate purchase price for the Securities, minus applicable fees and
disbursements.



--------------------------------------------------------------------------------

2. Company Representations and Warranties. The Placement Agreement contains
representations, warranties, covenants and agreements of the Company that may be
relied upon by the Investor, which shall be a third party beneficiary thereof.
The Company represents and warrants that a true and correct copy of the
Placement Agreement is attached hereto as Exhibit A. In addition, and without
limiting the generality of the foregoing, the Company represents and warrants
that: (a) it has full right, power and authority to enter into this Subscription
Agreement and to perform all of its obligations hereunder; (b) this Subscription
Agreement has been duly authorized and executed by and constitutes a valid and
binding agreement of the Company enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights and remedies of
creditors generally and subject to general principles of equity; (c) the
execution and delivery of this Subscription Agreement and the consummation of
the transactions contemplated hereby will not (i) result in a breach or
violation of any of the terms and provisions of, or constitute a default under,
any law, rule or regulation to which the Company or any subsidiary is subject,
or by which any property or asset of the Company or any subsidiary is bound or
affected, (ii) conflict with, result in any violation or breach of, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any right of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, lease, credit facility, debt, note, bond, mortgage,
indenture or other instrument or obligation or other understanding to which the
Company or any subsidiary is a party of by which any property or asset of the
Company or any subsidiary is bound or affected, or (iii) result in a breach or
violation of any of the terms and provisions of, or constitute a default under,
the Company’s charter or bylaws, except in the case of clauses (i) and (ii) such
breaches, violations, defaults, or conflicts which are not, individually or in
the aggregate, reasonably likely to result in a material adverse effect upon the
business, properties, operations, condition (financial or otherwise) or results
of operations of the Company and its subsidiaries, taken as a whole, or in its
ability to perform its obligations under the Subscription Agreement; (d) the
Shares have been duly authorized for sale and issuance, and when issued and
delivered, will be validly issued, fully paid and nonassessable; (e) all
preemptive rights or rights of first refusal held by stockholders of the Company
and applicable to the transactions contemplated hereby, if any, have been duly
satisfied or waived in accordance with the terms of the agreements between the
Company and such stockholders conferring such rights; and (f) except with
respect to the transactions contemplated by the Placement Agreement, this
Subscription Agreement and other subscription agreements entered into pursuant
to the Placement Agreement, the Company has not provided the Investor or any of
its officers or directors with any material, non-public information.

3. Investor Representations, Warranties and Acknowledgments. Investor represents
and warrants that: (a) it has full right, power and authority to enter into this
Subscription Agreement and to perform all of its obligations hereunder; (b) this
Subscription Agreement has been duly authorized and executed by and constitutes
a valid and binding agreement of Investor enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights and remedies of
creditors generally; (c) the execution and delivery of this Subscription
Agreement and the consummation of the transactions contemplated hereby do not
conflict with or result in a breach of (i) Investor’s certificate of
incorporation or by-laws (or other similar governing documents), or (ii) any
material agreement or any law or regulation to which Investor is a party or by
which any of its property or assets is bound; (d) prior to the execution hereof,
Investor has had full access to and relied only upon (i) the prospectus, dated
March 25, 2010 (the “Base Prospectus”), contained in the Registration Statement,
(ii) any prospectus supplements to the Base Prospectus, including in each case
information incorporated by reference therein, and (iii) the pricing, placement
agency and expense information contained in this Subscription Agreement; and
(e) it has not directly or indirectly, nor has any person acting on behalf of or
pursuant to any understanding with such Investor, engaged in any transactions in
the securities of the Company (including, without limitations, any short sales
(as defined in Rule 200(a) of Regulation SHO) involving the Company’s
securities) since the time that such Investor was first contacted by the Company
or Roth Capital Partners, LLC (“Roth”) regarding an investment in the Company.
Investor covenants that neither it nor any person acting on its behalf or
pursuant to any understanding with it will engage in any transactions in the
securities of the Company (including short sales) prior to the time that the
transactions contemplated by this Subscription Agreement are publicly disclosed.

 

-2-



--------------------------------------------------------------------------------

4. Covenants.

 

  a) The Company will not issue or sell any Common Stock or other equity or
equity-linked securities (other than under existing equity incentive plans or as
a result of the exercise, exchange or conversion of outstanding Company
securities that are exercisable or exchangeable for, or convertible into Common
Stock) for thirty calendar days from the date of this Subscription Agreement at
less than the per share Purchase Price or equivalent.

 

  b) The Company shall, by 8:30 a.m. (New York City time) on the trading day
immediately following the date hereof, issue a press release disclosing the
material terms of the transactions contemplated hereby, and issue a Current
Report on Form 8-K including the Placement Agreement and form of subscription
agreement as exhibits thereto. The Company agrees that neither the press release
nor the Current Report on Form 8-K will contain the identity of the Investors,
unless otherwise required by law or any regulatory agency that regulates the
Company. From and after the issuance of such press release and Current Report on
Form 8-K, the Company shall have publicly disclosed all material, non-public
information delivered to the Investor by the Company, if any, or any of its
officers or directors in connection with the transactions contemplated hereby.

5. Miscellaneous.

 

  a) Roth is serving as placement agent in this transaction and consummation of
the transaction is subject to the terms and conditions of the Placement
Agreement.

 

  b) This Subscription Agreement constitutes the entire understanding and
agreement between the parties with respect to its subject matter and there are
no agreements or understandings with respect to the subject matter hereof which
are not contained in this Subscription Agreement. This Subscription Agreement
may be modified only in writing signed by the parties hereto. The Company
represents and warrants that this Subscription Agreement is and will be the same
in all material respects with other subscription agreements entered into
pursuant to or in connection with the Placement Agreement. The Company shall
promptly notify the Investor of any proposed amendment or modification to
Section 3 (Representations and Warranties Regarding the Offering), Section 4
(Representations and Warranties Regarding the Company), Section 6 (Covenants),
Section 7 (Conditions of Roth’s Obligations), Section 9 (Representations and
Agreements to Survive Delivery) or Section 11 (Persons Entitled to Benefit of
Agreement) of the Placement Agreement, which shall require the prior written
consent of the Investor.

 

-3-



--------------------------------------------------------------------------------

  c) All representations, warranties, and agreements of the Company herein or in
the Placement Agreement shall survive delivery of, and payment for, the Shares
hereunder.

 

  d) This Subscription Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. Execution may be made by delivery of a facsimile
or PDF.

 

  e) The provisions of this Subscription Agreement are severable and, in the
event that any court or officials of any regulatory agency of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Subscription Agreement shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Subscription Agreement and this Subscription Agreement shall
be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible, so long as such construction does not materially adversely effect the
economic rights of either party hereto.

 

  f) All communications hereunder shall be in writing and shall be mailed, hand
delivered, sent by a recognized overnight courier service such as Federal
Express, or sent via facsimile and confirmed by letter, to the party to whom it
is addressed at the following addresses or such other address as such party may
advise the other in writing:

To the Company: as set forth on the signature page hereto.

To the Investor: as set forth on the signature page hereto.

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

 

  g) This Subscription Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. To the extent determined by such court, the
prevailing party shall reimburse the other party for any reasonable legal fees
and disbursements incurred in enforcement of, or protection of any of its rights
under this Subscription Agreement.

*****

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
effective as of the date first written above.

 

COMPANY: EDIETS.COM, INC. By:     Name:  

 

Its:  

 

Address for Notice:

Andrew B. Kingston, Esq.

eDiets.com, Inc.

1000 Corporate Drive, Suite 600

Fort Lauderdale, FL 33334

With a copy to:

Kara L. MacCullough, Esq.

Holland & Knight, LLP

1 E. Broward Blvd., Suite 1300

Fort Lauderdale, FL 33301

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]



--------------------------------------------------------------------------------

     INVESTOR:   

 

   (Print Name of Investor)

Number of Shares:                        

   By:   

 

   Name:   

 

Purchase Price per Share:            

   Its:   

 

Name and address in which the Shares

should be registered:

DWAC Instructions: (if applicable)

Name of DTC Participant:

DTC Participant Number:

Account Number:

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

PLACEMENT AGREEMENT